Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US 20160046001).
Regarding claim 4, Clark teaches a position shifting base for a welding table, comprising (wherein [0010-0011] discloses any work bench and any place): 
a block body (plate 18); 
a cylindrical stud extending from a bottom side of the block body, wherein the cylindrical stud is configured to extend into a hole on the welding table, wherein the block body is configured to rotate freely on the welding table (please refer to anchor mechanism 20 and hole 90, refer to Figure 1; see also [0066]; see also [0074] disclosing that mounting plate 18 may be selectively rotated; see also [0062] and [0032]); 
a cylindrical hole made in the same axial direction as the cylindrical stud and through the block body, wherein the cylindrical hole is divided into an upper portion and a lower portion (see keyhole 76, wherein the keyhole may be any suitable size, shape, and design, defined in two sections 78 and 80; see [0060] and Figure 4; wherein the keyhole 76 portion has a circumferential shape, see Figure 4); and 
a hex-head screw, wherein the hex-head screw is sized to fit through the cylindrical hole wherein the hex-head screw is longer than the thickness of the block body and comprises a screw head portion, a middle portion and a threaded portion, 2Appl. No.: 16/180,886 Amdt. Dated: 01/22/2021 wherein the hex-head screw is installed upside down with the threaded portion extending upwardly above the screw head portion (wherein mounting member 42 is a screw or a bolt having a head with a screw-drive mechanism which may be a hex head, see [0057]; referring to Figure 11, there is an unthreaded portion of the shaft 46, but also a threaded portion received within the base 34).  
Regarding claim 5, all of the previously recited limitations are rejected by Clark. Clark further teaches wherein the diameter of the screw head portion of the hex-head screw is larger than that of the middle portion, and the diameter of the middle portion is larger than that of the threaded portion, and wherein the diameter of the cylindrical hole's upper portion is sized to fit the middle portion of the hex-head screw, and the diameter of the cylindrical hole's lower portion is sized to fit the screw head portion of the hex-head screw, wherein the middle portion of the hex-head screw is not threaded (wherein [0060] discloses that the first section 78 of the keyhole is sized and shaped to allow the head to pass therethrough with close or tight tolerances; second connection 80 is narrower than that the first section, allowing the shaft to pass through but not the head 44, thereby preventing the mounting member from passing through; wherein Figure 11 depicts a portion of the shaft of mounting member 42 is not threaded, but the tip of the shaft is threadably received).  
Regarding claim 7, Clark teaches a position shifting base for a welding table (wherein [0010-0011] discloses any work bench and any place), comprising: 
a block body (plate 18); 
a cylindrical stud extending from a bottom side of the block body, wherein the cylindrical stud is configured to extend into a hole on the welding table, wherein the block body is configured to rotate freely on the welding table (please refer to anchor mechanism 20 and hole 90, refer to Figure 1; see also [0066]; see also [0074] disclosing that mounting plate 18 may be selectively rotated; see also [0062] and [0032]);
a cylindrical hole made in the same axial direction as the cylindrical stud and through the block body, wherein the cylindrical hole is divided into an upper portion and a lower portion (see keyhole 76, wherein the keyhole may be any suitable size, shape, and design, defined in two sections 78 and 80; see [0060] and Figure 4; wherein the keyhole 76 portion has a circumferential shape, see Figure 4); 
a hex-head screw, wherein the hex-head screw is sized to fit through the cylindrical hole wherein the hex-head screw is longer than the thickness of the block body and comprises a screw head portion, a middle portion and a threaded portion, wherein the hex-head screw is installed upside down with the threaded portion extending upwardly above the screw head portion (wherein mounting member 42 is a screw or a bolt having a head with a screw-drive mechanism which may be a hex head, see [0057]; referring to Figure 11, there is an unthreaded portion of the shaft 46, but also a threaded portion received within the base 34); and 
a welding clamp, wherein the welding clamp engages the screw head portion of the hex-head screw, wherein the screw head portion extends upwardly into the welding clamp (wherein the base 34 of the bench clamp 16 receives the  mounting members 44, see Figures 1 and 9).  
Regarding claim 8, all of the previously recited limitations are rejected by Clark. Clark further teaches wherein the diameter of the screw head portion of the hex-head screw is larger than that of the middle portion, and the diameter of the middle portion is larger than that of the 3Appl. No.: 16/180,886 Amdt. Dated: 01/22/2021 threaded portion, and wherein the diameter of the cylindrical hole's upper portion is sized to fit the middle portion of the hex-head screw, and the diameter of the cylindrical hole's lower portion is sized to fit the screw head portion of the hex-head screw, wherein the middle portion of the hex-head screw is not threaded (wherein [0060] discloses that the first section 78 of the keyhole is sized and shaped to allow the head to pass therethrough with close or tight tolerances; second connection 80 is narrower than that the first section, allowing the shaft to pass through but not the head 44, thereby preventing the mounting member from passing through; wherein Figure 11 depicts a portion of the shaft of mounting member 42 is not threaded, but the tip of the shaft is threadably received).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20160046001) in view of Longenecker (US 4828240).
Regarding claim 6 and 9, all of the previously recited limitations are rejected by Clark. Although Clark discloses that the mounting plate is formed of any suitable shape, size, and design [0058], Clark does not explicitly disclose a distance between the keyhole section and the hole (90) of mounting plate (18). Specifically, Clark does not explicitly disclose wherein the center line of the cylindrical stud and the centerline of the cylindrical hole are one inch apart.
However, from the same or similar field of endeavor, Longenecker discloses a distance between the centerlines of items (68) and (64) is 1.2500 inches (Col. 3, lines 61-67). This design implementation of an apparatus and a corresponding work table apertures is recognized as a known technique in order to ensure precise alignment (Col. 4, lines 4-8). Clark discloses that an object of the invention is to provide a locking mechanism that can be installed on practically any work bench and any place on a work bench [0010-0011], while additionally suggesting that the size and configuration may be altered in a suitable manner. Thus, implementing a standard size such as a one inch distance between the mating portions of Clark would be recognized as applying a known technique to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williamson (US 3598392), see Figure 2. 
Kisslig (US 5501437), see item 4.
Follmeyer (US 4286778), see item 30. 
Xu (US 10112276), see Figure 3.
Boike (US 4819922) see Figure 5.
Barnes (US 5064321), see Figure 11. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723